Citation Nr: 0019851	
Decision Date: 07/28/00    Archive Date: 08/02/00

DOCKET NO.  99-06 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

Whether new and material evidence has been submitted to 
reopen claims for service connection for a back disability 
and headaches.


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from July 1976 to June 1977.

In March 1984, the Board of Veterans' Appeals (Board) denied 
service connection for a back disorder and headaches.  In 
October 1988, the Board determined that a new factual basis 
had not been submitted to reopen the claims for service 
connection for a back disorder and headaches.

In the late 1990's, the veteran submitted an application to 
reopen the claims for service connection for headaches and a 
back disorder, and he submitted a claim for service 
connection for a disorder manifested by fatigue.  This appeal 
comes to the Board from January 1999 and later RO decisions 
that determined that new and material evidence had been 
submitted to reopen the claims for service connection for 
headaches and a back disorder, and denied the claims for 
service connection for these conditions and for a disorder 
manifested by fatigue as not well grounded.  A statement of 
the case on these issues was sent to the veteran in March 
1999, and the veteran submitted a substantive appeal on the 
issues of service connection for a back disorder and 
headaches.  He did not perfect his appeal by submitting a 
substantive appeal, VA Form 9, with the issue of service 
connection for a disorder manifested by fatigue and this 
issue is not for appellate consideration.  The Board has 
classified the issues as shown on the first page of this 
decision for the reasons noted in the discussion below.



FINDINGS OF FACT

1.  In October 1988, the Board determined that there was no 
new factual basis to reopen the claims for service connection 
for a back disorder and headaches.

2.  Evidence received subsequent to the October 1988 Board 
decision is not of such significance that it must be 
considered in order to fairly decide the merits of the claims 
for service connection for a back disorder and headaches.


CONCLUSIONS OF LAW

1.  The October 1988 Board decision, determining that there 
was no new factual basis to reopen the claims for service 
connection for a back disorder and headaches, is final.  
38 U.S.C.A. § 7104, previously 4003, (West 1991 & Supp. 
2000); 38 C.F.R. § 20.1100 (1999).

2.  New and material evidence has not been received to reopen 
the claims for service connection for a back disorder and 
headaches.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 
(1999).

Where arthritis becomes manifest to a degree of 10 percent 
within one year from date of termination of active service, 
it shall be presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.307, 3.309 (1999).

The October 1988 Board decision determined that there was no 
factual basis to reopen the claims for service connection for 
a back disorder and headaches.  A decision of the Board is 
final with the exception that a claimant may later reopen a 
claim if new and material evidence is submitted.   38 
U.S.C.A. §§ 5108, 7104, previously 4003 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.160(d), 20.1100 (1999).  The question 
now presented is whether new and material evidence has been 
submitted since the Board's adverse September 1988 decision, 
denying service connection for an acquired psychiatric 
disability to permit reopening of the claim.  38 
C.F.R. 3.156(a) (1999); Manio v. Derwinski, 1 Vet. App. 140 
(1991).  For evidence to be deemed new, it must not be 
cumulative or redundant; to be material, it must bear 
directly and substantially upon the specific matter under 
consideration (here, whether it shows the presence of an 
acquired psychiatric disability in service, the presence of a 
psychosis to a compensable degree within the first post-
service year or shows that a current psychiatric condition is 
causally related to an incident of service or to the service-
connected low back disability).  A determination by VA that 
information constitutes "new and material evidence" means 
that the new information is significant enough, either by 
itself or in connection with evidence already of record, that 
it must be considered in order to fairly decide the merits of 
a claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Following the Federal Circuit's decision in Hodge, the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, the Court) had the opportunity to discuss 
the relationship between determinations of new and material 
evidence to reopen and those of well-groundedness.  Elkins v. 
West, 12 Vet. App. 209 (1999).  The Court also noted that, in 
rejecting the Colvin reasonable-possibility-of-outcome-change 
test, Hodge effectively decoupled the existing relationship 
under the Court's case law between determinations of well-
groundedness and of new and material evidence to reopen.  
Prior to Hodge, no opinion of the Court ever suggested that 
evidence that was sufficient to reopen might not be 
sufficient to well ground a claim.  Moray v. Brown, 5 Vet. 
App. 211, 214 (1993) (quoting Gober v. Derwinski, 2 Vet. App. 
470, 472 (1992)) (new and material evidence "is, by its 
nature, well[]grounded"); Robinette v. Brown, 8 Vet. App. 
69, 76 (1995) (a lower evidentiary threshold is applicable to 
determining whether a claim is well grounded); Edenfield v. 
Brown, 8 Vet. App. 384, 390 (1995) (the difference, if any, 
between the evidence necessary to present a well-grounded 
("plausible") claim and that needed to satisfy the third 
new-and-material evidence requirement ("reasonable 
possibility") is slight).  Consequently, if upon remand the 
Board determines that new and material evidence has been 
presented, it next must determine, as part of its "review 
[of] the former disposition of the claim" under section 
5108, whether the veteran's claim, as then reopened, is well 
grounded in terms of all the evidence in support of the 
claim, generally presuming the credibility of that evidence.  
In this regard, the Court noted that, as outlined in Winters 
v. West, 12 Vet. App. 203 (1999), issued by the Court 
concurrently with the Elkins opinion, if the Court on review 
of all the evidence of record in support of the claim were to 
determine that the veteran's underlying claim was not well 
grounded, the Court would not remand for the Board to apply 
38 C.F.R. § 3.156(a) and Hodge because the failure to apply 
the regulation under such circumstance would not be 
prejudicial to the veteran.

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval or air 
organization of the United States during a period of war, 
campaign or expedition, the VA Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, condition or hardship of 
such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reason for granting or denying 
service-connection in each case shall be recorded in full  
38 U.S.C.A. § 1154(b) (West 1991).  The veteran did not serve 
in service in a wartime period and the provisions of this 
statute are not for application.

The evidence of record at the time of the October 1988 Board 
decision, determining that there was no new factual basis to 
reopen the claims for service connection for a back disorder 
and headaches, consisted of statements and testimony from the 
veteran to the effect that he had a back disorder and 
headaches that began in service; statements from a service 
comrade of the veteran to the effect that the veteran had 
complaints of back pain and headaches after falling on his 
back in basic training; statements from acquaintances and 
relatives of the veteran to the effect that he had no medical 
problems prior to service, but that he had complaints of back 
pain and headaches after service; service medical records, 
limited to the report of his medical examination for 
enlistment into service in February 1976 with report of 
medical history completed at that time showing a history of 
frequent headaches; and VA and private medical reports of the 
veteran's treatment and evaluations in the 1970's and 1980's 
that show the presence of back pain prior to service, and 
demonstrate the presence of chronic low back pain and 
headaches, variously classified, after service.  None of the 
medical evidence linked the veteran's chronic back pain 
and/or headaches, first demonstrated after service, to an 
incident of service.

Since the October 1988 Board decision, additional testimony 
and statements from the veteran have been received that are 
to the effect that he had a back condition that was incurred 
in and/or aggravated by active service and headaches that 
began in service.  This evidence is, in large part, 
repetitive of his prior assertions and testimony, and not new 
evidence.  Reid v. Derwinski, 2 Vet. App. 312 (1992).  
Moreover, the veteran, as a layman, has no competence to make 
medical diagnoses or to offer medical opinions on the 
etiology of his back disorder and headaches.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Evidence received after October 1988 also includes VA and 
private medical records of his treatment and evaluations in 
the 1970's, 1980's, and 1990's.  Some of this evidence 
consists of duplicate copies of medical reports of evidence 
of record in October 1988, and is not new.  The medical 
reports of his evaluations in the 1990's reveal the presence 
of bony abnormalities of the cervical, dorsal, and 
lumbosacral spine, not previously demonstrated, and headaches 
attributable to various causes.  This evidence is essentially 
cumulative of evidence of record in October 1988, showing the 
presence of back disabilities and headaches, variously 
classified, as did the medical evidence of record in October 
1988.  None of this new medical evidence links a back 
disorder or headaches to an incident of service.  Hence, 
these medical reports are not new and material because they 
are not of such significance that, alone or with the other 
evidence of record, they must be considered in order to 
fairly decide the merits of the claims.  38 C.F.R. 
§ 3.156(a); Hodge, 155 F. 3d 1356.

As no new and material evidence has been submitted with 
regard to the application to reopen the claims for service 
connection for a back disorder and headaches, there is no 
basis to reopen these claims, and the October 1988 Board 
decision remains final.

The veteran is advised that he may reopen the claim/s for 
service connection for a back disorder and/or headaches at 
any time by notifying the RO of such an intention and 
submitting supporting evidence.  An example of supporting 
evidence is a medical report containing an opinion linking 
the claimed condition to an incident of service.  Robinette 
v. Brown, 8 Vet. App. 69 (1995).



ORDER

The application to reopen the claims for service connection 
for a back disability and headaches is denied.




		
	J. E. Day
	Member, Board of Veterans' Appeals



 

